By the court, Rosekrans, Justice.
This judgment was properly reversed , by the county court. The defendant offered to prove that for more than a year, while he owned the mare, she was gentle and kind, and worked so for him. This evidence if admitted, would have had a tendency to show that such was the character and habit of the mare *496at the time of the warranty, and might have satisfied the jury that the warranty was not broken. It was also material upon the question of damages, if there was a breach of the warranty in part only. For these reasons, the judgment of the county court should be affirmed.
The remarks of Selden, J. (18 N. Y. R. 293,) are applicable to this evidence and its rejection.